Citation Nr: 9935105	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-20 219	)	DATE
	)
	)

On appeal from a rating decision certified by the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1. Entitlement to service connection for hypertension.

2. Entitlement to an increased evaluation for lumbosacral 
strain with lumbar (L) 4 and L5-sacral (S) 1 radiculopathy 
and arthritis currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified active military service from July 
1961 to April 1964 and from September 1967 to November 1972.  
The veteran separated from service pursuant to Physical 
Examination Board proceedings.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

By a September 1997 Hearing Officer's decision, service 
connection was granted for cervical spondylosis and assigned 
a 20 percent disability evaluation and granted a 30 percent 
evaluation for the service-connected myositis ossificans, 
both effective July 14, 1995.  By the same rating decision, 
compensation was established for vitreous detachment of the 
left eye, with Vogt's ring and floaters under 38 U.S.C.A. § 
1151 effective July 31, 1995.  The record does not contain a 
notice of disagreement as to the ratings or the effective 
dates assigned, and thus, such matters are not in appellate 
status at this time.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

Additionally, the Board observes that a review of the 
evidence of record appears to have reasonably raised the 
issue of entitlement to service connection for a foot 
condition on a secondary basis.  As this claim has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  See Suttman v. Brown, 5 Vet. App. 127, 
132 (1993).

The issue of entitlement to service connection for 
hypertension is addressed in the Remand section of this 
decision.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.  

2. Lumbosacral strain with L4, L5, and S1 radiculopathy and 
arthritis is manifest by more frequent episodes of 
exacerbations of intervertebral disc syndrome with 
moderate diffuse muscle spasms with less number of 
asymptomatic days between flare-ups.


CONCLUSION OF LAW

The criteria for a 60 percent disability evaluation for 
lumbosacral strain with L4, L5, and S1 radiculopathy and 
arthritis, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See King v. Brown, 5 Vet. App. 19 (1993).  

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the lumbosacral strain 
with L4, L5, and S1 radiculopathy and arthritis.  
Accordingly, the Board is satisfied that all relevant facts 
have been properly developed and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence on file is inadequate for rating purposes.  
See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

VA regulations require that a disability evaluation be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology that produces 
disability warrants the minimum compensation.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  See 38 C.F.R. § 4.3 (1999).

Although a review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996); 38 C.F.R. § 4.2 (1999).  
Therefore, when entitlement to compensation has already been 
established and increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco, supra.

The veteran's service-connected lumbosacral strain with L4, 
L5, and S1 with radiculopathy and arthritis is currently 
rated under 38 C.F.R. § 4.71a, DC 5293, for intervertebral 
disc syndrome.  Under DC 5293, a 40 percent evaluation is for 
application when the disability is severe with recurring 
attacks and with intermittent relief.  A 60 percent 
evaluation is warranted when the disability is pronounced, as 
demonstrated by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, an absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293.  A 60 
percent rating is the highest schedular evaluation assignable 
under Diagnostic Code 5293. 

Under Diagnostic Code 8526 for paralysis of the anterior 
crural nerve (femoral), the highest schedular evaluation 
assignable is 40 percent for complete paralysis of the 
quadriceps extensor muscles.  See 38 C.F.R. § 4.124a (1999).  
It is noted that the RO previously considered the veteran's 
disorder under this diagnostic code.

The veteran asserts that his lumbosacral strain with 
radiculopathy and arthritis warrants a 60 percent evaluation.  

VA outpatient treatment records dated for the period of 
November 1994 to May 1996 reflect evaluation and treatment 
for low back pain in March 1995.  X-ray reports of the 
lumbosacral spine dated in September and October 1995 reflect 
mild changes of Grade I spondylolisthesis - L4 on L5 and 
considerable degenerative irregularity with posterior 
elements of L4-L5 at the facet joints.  A medical record 
entry dated in November 1995 reflects lumbar spine 
spondylolisthesis, not symptomatic now.  A February 1996 
entry reflects chronic back discomfort, occasional radiation 
to big toe area, right leg on and off, for a long time, no 
recent change with back other than recurrent sprain, and 
positive weakness in the right leg.  The veteran was referred 
to neurosurgery.  An orthopedic evaluation dated in May 1996 
reflects complaints of diffuse bone pain from the neck to the 
toes and that the veteran medicates in the morning with 
Motrin with good [   ] relief.  He has dull back pain at L5 
spine.  On examination, the back is non-tender with good 
range of motion.  Motor in the lower extremities is 5/5 
bilaterally.  There is no pinprick [sensation] on the right 
lateral thigh and right calf.  The deep tendon reflexes are 
2+ bilaterally - straight leg raise except low back pain.  
There is positive Grade I - L4-L5 spondylolisthesis.  

The VA spine examination dated in July 1996 reflects that the 
lumbosacral spine is restricted in that he is very straight 
from L3 to L5 when bending down to touch his toes.  He stands 
smoothly and evenly without having to walk up his thighs nor 
does he have to throw his knees forward to stand up straight.  
Tilting of his spine is extremely restricted.  Lateral 
flexion is restricted to 25 degrees in each direction and his 
rotation is reduced to only around 22 degrees in each 
direction.  Lower limb girdle straight leg raising is 
markedly restricted with the right leg going up to only 45 
degrees and the left leg flexing to 75 degrees.  He walks 
with a slight limp carrying his right foot as though it was 
slightly spastic.  However, there is no obvious neurological 
finding.  He complains of burning down the outside of the leg 
and there is slight hyperesthesia of the dorsum of the foot.  
The pertinent diagnosis reflects that the veteran complains 
about pain, L4 radiculopathy, but he has an L4 
spondylolithiasis and his pain may be coming from that.  He 
does have some radiculopathy.  

The magnetic resonance imaging of the lumbar spine with 
interpretation from Pueblo Imaging Center dated in November 
1996 reveals inter alia slight narrowing of the disc space at 
L4-L5.  There is a loss of signal in the nucleus pulposus.  
There is a broad based posterior bulging of the annulus 
fibrosus and Grade 1 spondylolisthesis with approximately 4 
millimeters of retrolisthesis of L5.  There is severe facet 
joint arthropathy bilaterally at L4-5, confirmed on sagittal 
and axial T1 weighted and T2 weighted images, with marked 
irregularity of the articular surfaces, facet hypertrophy, 
and marginal osteophyte formation.  Disc bulging is slightly 
more prominent on the left side combining with the facet 
arthropathy to produce moderate foraminal stenosis and mild 
left lateral recess stenosis.  The report reflects that there 
is severe bilateral facet joint arthropathy with Grade I 
spondylolisthesis at L4-5.  There is mild left lateral recess 
and foraminal stenosis.  There is no evidence of disc 
herniation.  There is mild bilateral facet joint arthropathy 
and facet tropism at L5-S1.  

Testimony from the personal hearing held in March 1997 
reflects that the veteran is employed full time as a 
physician and a podiatrist at a federal prison.  He testified 
that his job is "pretty sedentary" in that he sits when he 
interviews a patient.  He cannot run in response to a 
security alarm at the prison.  He cannot stand and do surgery 
anymore.  He has to move around a lot in his position.  He 
sees Dr. McNamara, a neurologist, once a month or once every 
other month.  Dr. McNamara prescribed anti-inflammatories and 
Flexeril.  The veteran currently medicates with Motrin and 
Tylenol.  He has not had any surgery for his spine.  He does 
not wear a back brace.  When he awakens or stands straight, 
right away he gets lightening bolts.  He describes the 
feeling as though his nerves are under tension and they are 
being stretched and ripped.  He slopes (sic) which is easy to 
do.  He supports himself using a table and lifts himself up.  
After he is up a little while, he is not stretching those 
structures and it is a lot easier for him.  When the 
"lightening bolts" occur, he initially feels something 
unusual in his buttock, then it goes down the posterior 
portion of both thighs and it kind of stops where his 
Achilles tendons insert on the heel bone.  The [sensations] 
occur at one time and quickly.  He has burning to the ball of 
his right foot and it stops underneath the first metatarsal 
phalangeal joint, underneath his great toe.  He believes he 
has foot drop; he stumbles a lot.  He has noted a "tiny 
bit" of wear on the toe portion of his right shoe.

A March 1997 report from the Southern Colorado Neurology 
Center, Dr. G. McNamara, reflects that the veteran was 
evaluated in September 1996 and that his diagnoses included 
progressive intervertebral disc disease of the cervical, 
thoracic, and lumbar spine, and myositis ossificans.  The 
progression of the veteran's lumbar intervertebral disc 
disease has resulted in right lumbar radiculopathy, L4-5 
nerve roots.  Dr. McNamara reported that the veteran is 
currently suffering from severe lumbar spine degenerative 
intervertebral disc disease, among other things.  He has both 
the physical findings and radiographic evidence of lumbar 
spine radiculopathy involving segments L4-L5 on the right.  
Dr. McNamara opined that the veteran's condition continues to 
become progressively worse with exacerbations that are more 
frequent and increased duration of symptoms.  Dr. McNamara 
noted that the veteran now only has intermittent relief from 
recurrent attacks.  The majority of patient's with this 
severe intervertebral disc disease eventually require 
neurosurgical intervention.  It is his medical opinion that 
the medical condition [to include other spine disorders] has 
worsened substantially since the time of his discharge in 
1972.  The November 1996 MRI of the lumbar spine demonstrated 
right L4-5 degenerative disc disease changes with 
radiculopathy.  

Dr. McNamara adds that the veteran undoubtedly had lumbar 
spine radiculopathy at the time of medical discharge in 1972.  
He experiences intermittent lightening bolt like pain in his 
right leg down to his right foot.  He limps for several 
minutes after being seated on a hard surface for even brief 
periods of time.  All of these symptoms have progressed over 
the last 6-8 months.  Episodes of exacerbations are becoming 
more frequent with less number of asymptomatic days between 
the flare-ups.  He medicates with Feldene.  Examination of 
the lumbar spine reveals moderate diffuse muscle spasm of the 
paraspinal muscles of the lumbar spine that is more 
pronounced on the right than on the left.  There is 
diminished range of motion of the thoracolumbar spine in all 
planes of movement.  Straight leg raising is positive on 
crossed straight leg raising for the right L4-5 
radiculopathy.  There is diminished pinprick in a L5 
distribution of the right leg.  Deep tendon reflexes reflect 
there is slight weakness in dorsiflexion of the right great 
toe.  

In evaluating the evidentiary record, the Board determines 
that a disability evaluation in excess of 40 percent is 
warranted under DC 5293.  In that regard, symptomatology 
under DC 5293 includes limitation of motion and consideration 
must be given to the extent of disability under 38 C.F.R. §§ 
4.40 and 4.45.  

The evidence of record demonstrates that the veteran's 
lumbosacral strain with L4, L5, and S1 radiculopathy and 
arthritis is manifest by chronic back discomfort, more 
frequent exacerbations lasting for longer periods compatible 
with sciatic neuropathy with characteristic pain, moderate 
diffuse muscle spasm of the paraspinal muscles of the lumbar 
spine that is more pronounced on the right than on the left, 
and other neurological findings appropriate to the site of 
the diseased discs with intermittent relief.  The July 1996 
VA spine examination reflects that the tilting of the spine 
was extremely restricted with limited lateral flexion and 
rotation.  Although a 60 percent evaluation under DC 5293 
requires pronounced impairment with little intermittent 
relief, the Board observes that the neurologist reported that 
the symptoms were progressive.  When additional limitation of 
motion due to pain and weakness as a result of the 
manifestations of the low back disability are evaluated 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, the evidence is in 
equipoise regarding the claim, which raises consideration of 
the benefit of the doubt doctrine.  See 38 C.F.R. §§ 4.3, 
4.7, 4.71a, DC 5293.  Thus, a 60 percent evaluation is 
warranted for lumbosacral strain with L4, L5, and S1 
radiculopathy and arthritis.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (the disability 
rating accounts for functional loss due to pain and 
limitation on motion); VAOGCPREC 36-97 (December 12, 1997).  

As the foregoing medical data show no evidence of a fractured 
vertebra, with cord involvement, or complete bony fixation 
(ankylosis) of the spine in an unfavorable angle, as required 
under DCs 5285 and 5286, the Board determines that the 
veteran's service-connected lumbosacral sprain with L4, L5, 
and S1 radiculopathy and arthritis is more appropriately 
evaluated at 60 percent under DC 5293.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1).  In 
reviewing this case, the Board also must consider whether 
additional benefits are warranted under any of the provisions 
of Parts 3 and 4.  As to the disability picture presented in 
this case, the Board cannot conclude that the disability 
picture is so unusual or exceptional, with such related 
factors as frequent hospitalization or marked interference 
with employment, as to prevent the use of the regular rating 
criteria.

Generally, the symptoms associated with the intervertebral 
disc disease at L4, L5, and S1 are more than severe recurring 
attacks and are progressive.  The Board acknowledges that the 
veteran is the chief doctor at a federal prison where he 
supervises physician's assistants and nurses.  It is accepted 
that the low back disability may affect certain aspects of 
the veteran's role as a physician, such as standing for long 
periods and performing certain procedures.  However, 
according to the veteran, certain aspects of his job, such as 
patient interviews, some examinations, and some surgeries can 
be performed while sitting.  Moreover, the physician's 
assistants or nurses he supervises on a full-time basis may 
be able to assist him in performing certain other tasks.  It 
is important to note not only that the lumbosacral strain 
with L4, L5, and S1 radiculopathy and arthritis is currently 
evaluated as 60 percent disabling, but that the veteran has 
not asserted or presented any exceptional or unusual factors 
related to the service-connected low back disability to 
preclude the use of the regular rating criteria.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  In sum, the Schedule for Rating 
Disabilities is shown to provide a fair and adequate basis 
for rendering a decision in this case.

In the absence of an exceptional or unusual disability 
picture marked by frequent hospitalizations for the 
disability or marked interference with employment caused 
exclusively by the service-connected disability, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A 60 percent evaluation for lumbosacral strain with L4, L5, 
and S1 radiculopathy and arthritis, is granted, subject to 
the provisions governing the award of monetary benefits.  


REMAND

The Court has held that there is some duty to advise the 
claimant of the elements necessary to complete his/her 
application for benefits under 38 U.S.C.A. §§ 5103(a), 
5107(a) (1999), depending on the particular facts in each 
case.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The veteran contends that hypertension had its onset in-
service.  The veteran served on active duty from July 1961 to 
April 1964 and from September 1967 to November 1972.  The 
Board notes that in March 1997, the veteran submitted a 
service department physical examination dated in October 
1977.  It appears to have been completed for 
induction/enlistment/appointment.  The service medical 
records in evidence, however, are limited to the second 
period of service.  As additional action by the RO may be 
helpful in either obtaining putative service medical records 
held by the service department that are not currently of 
record, to include the first period of service, or documented 
information that the service records cannot be obtained, the 
Board determines that further development in this regard is 
warranted.

In any event, the VA has an obligation under 38 U.S.C.A. 
§ 5103(a), to advise the veteran of the evidence necessary to 
complete his application for VA benefits based on service 
connection for hypertension.  Beausoleil and Robinette, both 
supra.  In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary to 
the complete application for service connection for 
hypertension is competent medical of a presently disability 
manifested by hypertension, which can be related to either of 
his periods of military service (or within the one-year 
statutory presumptive period).  Once the development is 
completed, the record must again be reviewed to determine 
whether his claim is ultimately well-grounded.  Accordingly, 
the veteran is advised that, unless the development directed 
herein coincidentally provides evidence on the theories of 
entitlement to service connection for hypertension, he is 
still under an obligation to provide such evidence.

In order to give the veteran every consideration with respect 
to the present appeal, the case is REMANDED for the following 
action:

1. The RO should secure all available 
service medical records to include the 
period from July 1961 to April 1964 
through official channels. 

2. Following completion of the above 
development, to the extent possible, 
the RO should make a specific 
determination, based upon the complete 
record, with respect to whether or not 
the veteran has presented a well 
grounded claim for entitlement to 
service connection for hypertension.  
Based on this determination, and if 
appropriate, see Morton v. West, 12 
Vet. App. 477 (1999), the RO should 
accomplish any further  indicated 
development.  If the determination 
remains adverse to the veteran, the RO 
should furnish the veteran and his 
representative a supplemental 
statement of the case and provide them 
an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition of the issue of entitlement to service 
connection for hypertension.  No action is required of the 
veteran unless he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

